Title: To James Madison from John H. I. Browere, 4 February 1826
From: Browere, John H. I.
To: Madison, James


        
          
            315 Broadway New York4 Feb 1826
            Respected and much esteemed Sir
          
          Per the Public vehicles of information you may have perceived the very marked and illiberal misrepresentations made against me in the procuration of the Portrait Bust of Mr. Jefferson. To say that my feelings and reputation have been materially affected by the perversions of the Editors of the Charlottesville Gazette and Richmond Enquirer would be coincident with Truth. The very honorable and hospitable in which His Excellency James Madison and Lady received me a stranger, the edification I experienced from a converse with persons of such exalted Sentiments claims my regard; and I shall ever deem it one of the happiest incidents of my life, “an acquaintance with Beings of such feelings and sensibilities.” If the duration of marble, or of brass be adequate to handing down to posterity the Images of America’s worthies, I am proud to say your Memory will live.
          
            “Proud trophy deck’d columns shall moulder away,
            And whelm in their ruins, the names they would cherish,
            The Brass-preserved Legend, at last must decay
            Amid the Assemblage, Time destines to perish!
            But actions like Thine
            With the Heart that entwine,
            Allying the Human almost to divine
            Through new springing ages, fresh honors shall gain,
            While Virtues delight us, or Feelings remain![”]
          
          Dr. Sir—You must excuse the effusions of an enthusiastic Lover of the Fine Arts. And permit me to enclose you some late effusions, written by an American Poet, after having seen several of my Busts for the contemplated Gallery. Being much esteemed for their close imitation of character I trust they will meet your approval, and that the Artist who executed your Bust, will continue worthy of the friendship of His Excellency, and amiable Consort.
          Mrs. Browere has requested me to tender to the Expresident and to Mrs. Madison, her sincere thanks and acknowledgments for that urbanity lately extended to her husband, And begs leave to request that Mrs. Madison will condescend to grant her one favor, viz “The naming of her infant daughter,” born yesterday morning at 4½ oclock. If agreeable to Lady Madison she would name it Dolly Madison Browere. If on the contrary Mrs. Madison should prefer any other name, it will be granted, and therefore so named. Mrs. Browere also begs me to say that she would be pr⟨ou⟩d ⟨of?⟩ paying an early visit in May next, to ⟨La⟩dy Madisons family; a few

lines would therefore be highly acceptable to Mrs. Browere. Mr. Browere informs the expresident that his Portrait Bust has been much esteemed for its faithful delineation. Mrs. Madison will please to note, that the last Mask has been neatly attached to the Original Bust of her, and appears to a better advantage. The Artist hopes to have the pleasure of soon submitting it to the inspection of her family. The Costume I can ensure is beautiful.
          Owing to the extreme illness of Mrs. Browere and two of my younger Children I was unable to introduce Mr. Todd, and hope the circumstances will be satisfactory to a gentleman of his polished manners. He seemed to be perfectly satisfied with the Busts of his mother and father in Law & had he remained in Town I would have rejoiced to have presented you with your Son’s. Wishing you both all earthly Happiness, I remain most devotedly yours &c
          
            J. H. I. Browere
          
        
        
          [Enclosure]
          
            Lines Written after having critically examined Mr. Broweres Busts of Eminent Men, for the National Gallery of Arts.
            
              Hail, youthful Artist! Hail thrice matchless Art!
              Which can to senseless Matter, thus impart
              Feature and Form with each expression fraught
              That indicates interior Life and Thought!
              All—all is here! Each pose and line, and curve
              All—but th’ ethereal Soul and sensate Nerve
              Couldst thou young Artist, like Prometheus steal,
              A spark of Life from Phebus’ Chariot Wheel,
              Thy Busts would live, would speak, & move
              Inspired with Hope, Intelligence and Love!
            
            
              On that benign and reverential Brow
              Sits patriot Zeal enthron’d—I know him now.
              Columbia’s earliest Friend, a Statesman bold
              Whose stern Integrity, could never be sold!
              Friend and Successor of our Washington,
              Thy race of Glory here, will soon be run!
              When, Adams thou, to brighter scenes wilt rise,
              And meet thy great Colleague above the skes!
            
            
              What marks of Worth, benificence and grace,
              Adorn, yon thoughtful, philosophic face!
              The counterpart of that Mild Bust must be
              “The Friend of Science and of Liberty”!!!
              
              Yes—tis’ the same. That Head alone had art
              To guide the Hand that drew this “deathless chart”
              That told the World “Columbia shall be free”:
              The praise great Jefferson belongs to thee!!!
            
            
              What’s here? Thy learned, philanthropic friend
              On whose grave Brow, Virtue and Science blend:
              That Patriot sage to freedom’s son’s so dear,
              That Finish’d Statesman Madison is here!!!
              Acknowledged good, and true—A well known Bust,
              Whose eyes bespeak a mind benignly Just,
              A dimpling Smile, appears to play around
              His firm clos’d lips; yet on that Brow profound
              What dignity is seated! ’Tis a face,
              Where mildness strives for mastery with grace!
              The scholar, Judge, the friend sincere & one,
              The Polish’d gentleman “Tis Madison.”
            
            
              I know that face where all the soul is writ,
              Deep thought, good nature, erudition, wit,
              Philosophy, with keenest satire join’d
              True Index of John Quincy Adams’ mind!
            
            
              But stay! The Bust that graces yonder shelf,
              Claims our regard—“The front of Jove himself!”
              All that is great, or good, or learn’d, or wise,
              Is trac’d upon that Brow, and in those Eyes.
              The Majesty of Virtue, not of Power
              Before which guilt and Meanness only, cower!
              Who can behold that Bust and not exclaim,
              “Let lasting honors gild our Clinton’s name.”
            
            
              Near to that spot where those civilians stand,
              Is one design’d by Heaven to command,
              On whose expressive Visage, Fancy reads,
              Daring and Enterprise and Martial deeds,
              Courage to act, and firmness to sustain
              Fatigue, Privations, Dangers, Want, and Pain!
              Tis Porter’s Soul erect and unsubdued
              Patient of every ill, but Base Ingratitude!
            
          
        
        
          Thus dear Sir you perceive native genius is elicited by a sight of fac-similes of Nature expressed by Gypsum. Will not a gallery like the One I have

projected, tend to elucidate native genius? Who would not then become a patron of the Fine Arts in this Free country? Adieu—with health yours most Sincerely
          
            J. H. I. Browere
          
        
      